Citation Nr: 0011682	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-10 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1971 to March 1991.  He had service in the Republic of 
Vietnam from January 1972 to January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  That rating decision, in part, denied 
service connection for PTSD and declined to reopen a claim 
for service connection for hypertension.  Following a hearing 
before a Hearing Officer at the RO in March 1999, service 
connection for hypertension was granted in an April 1999 
Hearing Officer's decision.  Therefore, the benefit sought on 
appeal to the Board, i.e., service connection, was granted 
thereby ending that appeal.  See Holland v. Gober, 10 Vet. 
App. 433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary or an 
equitable disposition of the veteran's appeal.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he has post-traumatic stress disorder 
(PTSD) caused by his experiences in Vietnam.  The service 
personnel records show that the veteran was in Vietnam during 
the Vietnam conflict from January 1972 to January 1973.  In 
information provided to the RO in June 1997, he indicated 
that he was assigned to the 95th Evac Hospital in DaNang from 
January 1972 to June 1972 and at the 3rd Field Hospital in 
Saigon from June 1972 to December 1972.  He described his 
duty as a lab technician.  Specifically he claims that while 
he was in Vietnam, he was in constant fear of harm from enemy 
attack, was frequently exposed to wounded men, and while on 
duty at a hospital he was occasionally assigned to morgue 
duty.  

In February 1997, the veteran submitted a letter dated 
January 1997 from E. Baringer, B.A., identified as a 
Readjustment Counseling Therapist at a VA Medical Center.  
This letter indicated that the veteran first presented 
himself for treatment at the Veterans Center on July 1995 
with chief complaints of insomnia, abuse of alcohol, 
nightmares, depression, anger, hyper alertness, feelings of 
estrangement and detachment from his current wife and general 
interpersonal difficulties.  The veteran stated that while on 
duty in DaNang, sirens would go off every night signaling the 
nightly rocket and mortar attacks.  He remembered hearing the 
shrapnel going through the air and feeling heightened anxiety 
due to powerlessness and danger.  While in DaNang he was 
assigned Morgue duty.  He would assist processing bodies and 
parts of bodies of men his own age for shipment.  On 
returning to the United States, he began to experience 
nightmares which scared his wife and limited his ability to 
communicate with her.  He abused alcohol and completed a 3 
week alcohol treatment program which he would repeat.  
Currently, the veteran was married to his third wife whom he 
met in an aftercare program for alcohol abuse, and he was 
employed and remained in treatment.  The therapist noted that 
"the paranoid flavor of PTSD leaves [the veteran] guarded 
and suspicious making trust and intimacy very difficult.  The 
emotional numbing, social withdrawal, uncontrollable rate 
reactions and startle responses along with violent nightmares 
have had profound and reverberating effects on this veteran's 
ability to interact interpersonally."  The diagnosis was 
PTSD.

Also in January 1997, the veteran was provided a special 
neuropsychiatric examination for PTSD.  He indicated that he 
was currently working as a job interviewer for the state.  In 
his spare time he like to go fishing with a friend when the 
weather was good.  He also liked to go hunting.  He spent 
time around the house reading or doing projects.  When asked 
by the examiner how he would improve his life, he indicated 
that he wanted to be healthier, wealthier, and less angry 
that people who did not go to Vietnam were pardoned.  He 
stated that he would like to retire and travel to Canada and 
the Northwest.  On examination, he was in no distress, was 
neither anxious nor depressed and there was no evidence of 
psychosis, past or present.  The diagnosis was of no 
psychiatric impairment with a GAF (Global Assessment of 
Functioning) equal to 85.

In October 1998, the veteran provided testimony in a personal 
hearing before a Hearing Officer at the RO.  He described his 
experiences in Vietnam and his duties working as a 
mortician's assistant.  He also felt that he was not where he 
should be today.  He explained that he had problems socially 
interacting with people and that he could not get intimate 
with people.  He stated that he "self-medicated" with 
alcohol.  He also described two nightmares, one which he 
called his "morgue dream" where he was standing in blood 
with dead bodies around him that come back to life, and 
another where he was either standing in feces, had feces on 
him or was in a bathroom.  

In November 1998, the veteran was examined by E. Parson, 
Ph.D., who identified himself as a trauma psychologist.  The 
stated purpose of the examination was to develop medical 
evidence to support the veteran's claim that he suffers from 
PTSD secondary to Vietnam service.  The examiner noted that 
the veteran first came to the VA in July 1995 with complaints 
of insomnia, nightmares, depression, explosive anger, 
hyperalertness, feelings of estrangement and detachment from 
his current (third) wife, his children (from his first 
marriage), and general interpersonal difficulties which had 
interfered with his ability to get promotions on his job with 
the state.  The examiner then identified two specific "war 
zone" stressors, one which was the Generalized War-
Environment of Terror and Counterterror," and the other 
which was "Morgue Duty and Exposure To the Grotesque and 
Violently-Torn Human Bodies of Young Soldiers Like Himself."  
In explaining the first stressor, the examiner noted that the 
veteran was exposed to constant explosions, sirens, and 
rocket and mortar attacks.  "Dangerous, flying shrapnel 
projectiles flew by constantly, whispering threats and 
inducing terror."  The second stressor exposed the veteran 
to dozens of dead bodies of young men like himself.  "His 
response to this specific exposure was profound sadness, 
detachment, remorse for [the] families back in the United 
States, and a pervasive sense that he had encountered a truly 
tragic situation of 'wasted human life.'"  Regarding the 
veteran's current symptoms, the examiner noted persistent 
nightmares of being in a morgue and noises such as the 
backfiring of a car or fireworks that instigated remembering 
and reexperiencing intense fear and physiological symptoms.  
Other symptoms were noted as persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness.  Persistent problems were noted in avoiding 
thoughts, feelings and conversations about Vietnam, death and 
dead persons, showing markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others, and restricted range 
of affect.  Finally, the examiner noted symptoms of 
hypervigilance and hyperarousal, irritability, sleep 
disturbance, rage reactions, high levels of autonomic 
arousal, deficits in concentration, and attention, and memory 
problems.  The diagnosis was "Post-traumatic stress 
disorder, secondary to exposure in Vietnam's theater of 
war."

In March 1997, the veteran was provided a VA PTSD examination 
by a board of two examiners.  The claims file was reviewed 
and he was interviewed by both A. Massey, M.D., and another 
doctor, identified only as Dr. Martinez.  The veteran's 
relevant history, including his tour in Vietnam, was reviewed 
and the following comments noted regarding his claimed 
stressors:

This veteran reports to have had 
significant stressors while in Vietnam.  
He says that during that time, he was 
'exposed to the mortality of life' and 
that he talked to people who were 'messed 
up.'  This veteran did work on an as-
needed basis in the morgue; however, he 
does not describe any uniquely or 
significantly stressful event while doing 
morgue duty.  It is rather more globally 
his experience in Vietnam that people 
actually died who were about the same age 
he was at that time.  During the 
interview, this veteran was given many 
opportunities to [describe] a single 
instance or series of instances of 
particularly stressful events; he was 
unable to do that.

The veteran was noted to have begun a very heavy pattern of 
alcohol use while on active duty which continued today.  
Currently, he indicated that he drinks 4-6 drinks at night 
about three times per week.  Although he had hepatitis C and 
was well aware that drinking was extremely hazardous because 
of his liver condition, he said that he would prefer to 
continue drinking and simply pay for a liver transplant when 
he required one.  He stated that he would rather not bother 
going to AA meetings.  

He described his current symptomatology as an inability to 
maintain relationships and alcohol drinking which he 
described as "self medicating."  Additionally, he felt 
stressed often, that he had "poor social skills" and 
noticed that he was passive in relationships and this 
bothered him.  The veteran described having dreams of being 
in a morgue with some blood on the floor; however, this did 
not curtail his usual day-to-day activities.  

On mental status examination the veteran was dressed 
casually, was well groomed and cooperative with the 
interview.  His psychomotor behavior was entirely normal.  
His speech was normal in rate, rhythm, tone and inflection 
and was entirely goal-directed.  His mood was "stressed."  
His affect was euthymic and normal in range.  The veteran did 
not have any suicidal or homicidal ideation.  He did not 
describe psychotic symptoms.  He was alert and oriented to 
time, person, place and situation.  He was cognitively intact 
on gross examination.  

The assessment was that the veteran described symptoms mostly 
relating to difficulty with interpersonal relationships and 
coping skills in the context of a dangerous pattern of 
alcohol use.  He exemplified a typical pattern of denial and 
minimalization very common with individuals who have serious 
alcohol-use disorders.  The problems he described with sleep, 
interpersonal relationships and feeling stressed were most 
likely associated with alcohol use.  The examiners concluded 
that the veteran's described symptoms did not meet any of the 
criteria for post-traumatic stress disorder.  " Rather, they 
are likely the consequence of a rather heavy and dangerous 
pattern of alcohol use."  The diagnoses were:

Axis I:  	Alcohol dependence.  Rule out depressive disorder 
not otherwise specified, likely mild mood disturbance 
secondary to alcohol intoxication.
Axis II:	Deferred, narcissistic traits.
Axis III:	Hepatitis C, asthma.
Axis IV:	No current significant structures.
Axis V:	Global assessment of function currently 80.

Service Connection and the Requirement of
Submitting a Well Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Establishing Service Connection for PTSD

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).  The amended 38 C.F.R. 
§ 3.304(f) states that, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that "a clear 
(that is, unequivocal) PTSD diagnosis by a mental-health 
professional must be presumed . . . to have been made in 
accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  
Moreover, the Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1999); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  
The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996), and Patton v. West, 12 Vet. 
App. 272 (1999).
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources." See 
M21-1, part VI, formerly 7.46. 

Analysis

The veteran's claim is well grounded.  He has met the three 
requirements for establishing a well grounded claim for 
service connection for PTSD.  He has a current medical 
diagnosis of PTSD, has related his account of the occurrence 
of a stressful event or events during service, and has 
presented medical evidence generally linking his PTSD to his 
active service.  See Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997). 

The diagnosis of PTSD is a medical determination requiring 
medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board is therefore constrained 
by the medical evidence of record in deciding whether the 
veteran has PTSD.  The Board finds that, based on the medical 
evidence, the veteran does not have PTSD.  While the medical 
reports contained in the claims file include diagnoses of 
PTSD, most notably the November 1998 report of E. Parson, 
these are simply outweighed by the more credible evaluation 
provided by the board of two VA psychiatrists who evaluated 
the veteran's mental condition in March 1999 and determined 
that the veteran did not meet the requirements for a 
diagnosis of PTSD.

Although the above evaluations are the most persuasive 
evidence for and against a diagnosis of PTSD, the Board must 
also consider the earlier assessments, both made in January 
1997, regarding the presence of PTSD.  The letter from E. 
Baringer, B.A., identified as a Readjustment Counseling 
Therapist at a VA Medical Center concludes based on the 
veteran's history and assessment of his current condition 
that the veteran has PTSD.  However, as a therapist with a 
B.A. degree, this assessment is less probative of the 
question of whether the veteran has PTSD than the assessment 
of those holding a professional degree which is attained 
following many more years of specialized study.  

While the VA physician who examined the veteran in the 
January 1997 special neuropsychiatric examination certainly 
possesses the necessary qualifications to render an educated 
opinion on the veteran's mental condition, it consists of 
nothing more than a history of the veteran's current 
condition with a very bare assessment of his mental status.  
The actual examination of the veteran noted only that there 
was no distress, he was not anxious nor depressed, there was 
no evidence of psychosis, and no evidence of organicity.  As 
such, the conclusion that the veteran has no psychiatric 
impairment has no basis and the examination is inadequate to 
assess the veteran's mental condition.  The examination is 
significant however for a description of the veteran's daily 
activities (work, fishing and hunting) and an expression of 
his desires (better health, more money and less anger at 
pardoned Vietnam deserters).  

The only remaining evidence showing that the veteran has PTSD 
is the diagnosis of E. Parson, Ph.D. made in November 1998.  
This examination report focuses heavily on the requirements 
of DSM-IV, listing each of the criteria for PTSD as contained 
within that manual, and how the veteran meets each one.  
Unfortunately, the attention to detail with regard to the 
criteria for PTSD is not matched with a thoroughness in 
examination of the veteran's symptoms.  For example, Dr. 
Parson notes "the veteran's persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness (not evidenced before the trauma)," which is 
language taken verbatim from the DSM-IV, and provides 
examples such symptoms as follows:

(1) Avoiding thoughts, feelings, and conversations about 
Vietnam, death and dead persons; 
(2) Showing markedly diminished interest or 
participation in significant activities;
(3) Feelings of detachment or estrangement from others 
(Associated with the veteran's inability to achieve 
promotions on the job, and maintain close relationships 
with others.  The veteran has been married for the third 
time); and
(4) Restricted range of affect (Associated with the 
veteran's inability to express loving feelings and 
attain intimacy with his wives).

The first example is unsupported by any examination of the 
veteran, and appears to be nothing more than a logical 
deduction.  The second example above is merely a verbatim 
recitation of an example as listed in DSM-IV.  The third and 
fourth examples list problems the veteran has in dealing with 
others.  However, these are not shown in any way to be 
"associated with the trauma" as required by DSM-IV.  It is 
merely assumed that these are related to his Vietnam 
experience, rather than the result of alternate causes, such 
as his long history of alcoholism.

Finally, Dr. Parson lists the following as further evidence 
of the veteran's PTSD:  hypervigilance and hyperarousal, 
irritability, sleep disturbance, rage reactions, as well as 
somatic symptoms, high levels of automatic arousal, deficits 
in concentration and attention, and memory problems.  This 
list of symptoms, however, is not correlated with any actual 
complaints or observations of the veteran.  For example, 
although he states that the veteran has memory problems, 
there is no complaint of memory problems by the veteran and 
no indication that testing of his memory was performed.  
These are merely bare conclusions.  The Board finds that a 
list of symptoms, unsupported by any clinical evaluation, has 
little probative value in determining whether the veteran has 
PTSD.

In making the above conclusion, the Board notes that it is 
not apparent from the examination report that the veteran was 
actually examined.  There are no records of personal 
observation and no records of testing.  Although the report 
refers to psychometric data, identifying the "MMPI" and 
"MCMI", the report only refers to these in addition to the 
DSM-IV as evidence to "indicate the presence of PTSD," 
without actually providing any results of the veteran's 
testing.  It appears that these tests were used as source 
material on which to base Dr. Parson's conclusions.  The 
Board's findings in this regard are supported by the 
veteran's own testimony in the October 1998 personal hearing.  
The veteran indicated that he provided Dr. Parson with the 
findings of the VA therapist who diagnosed his PTSD, and the 
findings of Dr. Stephens who provided the veteran's first VA 
PTSD examination.  A statement was to be prepared under his 
signature which would be the same that E. Baringer wrote, 
only prepared under the signature of a "VA psychiatrist 
rather than someone with a Bachelor's degree."

In contrast, the veteran's VA PTSD examination in March 1999 
clearly indicates that the veteran was interviewed and that 
this was conducted by two doctors.  The entire history of the 
veteran was provided, rather than just the history related to 
his claimed stressors in service.  This history, which noted 
a pattern of heavy alcohol use both in service and currently, 
provides a more detailed psychiatric profile of the veteran.  
More significantly, a detailed mental status examination was 
performed which allowed the examiners to evaluate the 
veteran's dress, behavior, speech, mood and affect.  In this 
examination, he appeared alert and oriented to time, person, 
place and situation.  He was also note to be cognitively 
intact.  This examination report noted the veteran's current 
symptomatology as "inability to maintain relationships," a 
complaint of feeling stressed often, and concern that he had 
"poor social skills" and was bothered by being passive in 
his relationships.  Although the veteran described the dream 
of being in a morgue with blood on the floor, this was also 
noted to not curtail his usual day to day activities.  The 
assessment was that his symptoms relating to sleep, 
interpersonal relationships and feeling stressed were most 
likely associated with alcohol use and did not meet any of 
the criteria for post-traumatic stress disorder.  As the VA 
PTSD examination is clearly a more thorough examination of 
the veteran, and is based on the conclusions of two 
psychiatrists, the Board accepts this as more probative of 
the question of whether he has PTSD. 

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Because the clear preponderance 
of the medical evidence shows that the veteran does not have 
PTSD, the claim must be denied.

Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1997).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board further finds that because the veteran does not 
have PTSD, he is missing an essential element of the claim 
and therefore there is no need to consider the question of 
the veteran's claimed stressors and VA's refusal to further 
develop the issue of the veteran's stressors was not a 
failure of the duty to assist.  


ORDER

Service connection for PTSD is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

